Citation Nr: 0941325	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-39 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for degenerative joint 
disease of the bilateral knees.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 

INTRODUCTION

The Veteran had active military service from June 1967 to 
June 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in August 2009.  A transcript of the 
hearing is of record.  At the hearing, the veteran submitted 
new evidence in the form of a nexus opinion, which relates to 
the issue on appeal.  The Veteran specifically waived his 
right to have the RO consider this evidence in the first 
instance.  38 C.F.R. § 20.1304(c) (2009).  

The underlying issue of service connection for degenerative 
joint disease of the bilateral knees is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By a May 2003 rating decision, the RO denied the 
Veteran's claim of service connection for degenerative joint 
disease of the bilateral knees; the Veteran did not appeal; a 
claim to reopen was filed in September 2004.

2.  The evidence related to the Veteran's degenerative joint 
disease of the bilateral knees claim that was received since 
the May 2003 rating decision relates to an unestablished fact 
necessary to substantiate the claim.




CONCLUSION OF LAW

A May 2003 decision denying a claim of service connection for 
degenerative joint disease of the bilateral knees is final; 
new and material evidence sufficient to reopen the Veteran's 
claim has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 
20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) has changed 
the standard for processing veterans' claims.  The VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  
See also Paralyzed Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 2003) 
(PVA) (without the introduction of new and material evidence, 
VA not required to provide a medical examination or opinion).  

The Board has determined that new and material evidence has 
been received to reopen the claim for service connection for 
degenerative joint disease of the bilateral knees.  In view 
of that determination, there is no need to engage in any 
analysis as to whether the requirements of the VCAA have been 
satisfied with respect to the question of reopening.  See, 
e.g., Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran 
was apprised of what was required to substantiate the 
underlying claim in January 2005.  

The Veteran was denied service connection for degenerative 
joint disease of the bilateral knees in May 2003.  Notice of 
the denial was sent to the Veteran on May 21, 2003.  The 
claim was denied because the evidence of record did not show 
that the Veteran's in-service complaints of knee pain 
resulted in a chronic disability.  The Veteran applied to 
have his claim reopened in correspondence received in 
September 2004.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
initiated within one year of the notice of decision, or 
within 60 days of the issuance of the statement of the case 
(SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2009); 38 C.F.R. §§ 19.129, 19.192 (1988).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the May 2003 
rating decision consisted of the Veteran's service treatment 
records (STRs) through the end of his period of military 
service ending in June 1987, post-service medical records, 
and a VA examination dated in February 2003.  The VA examiner 
diagnosed the Veteran with degenerative joint disease of the 
bilateral knees, but did not provide an opinion as to the 
etiology of the disability. 

The relevant evidence received since the May 2003 denial 
consists of VA treatment records, private medical records, a 
letter from C.P., M.D. dated in August 2009, and the 
Veteran's testimony at his August 2009 hearing.  The letter 
from Dr. C.P. indicates that he opined that the Veteran's 
degenerative joint disease in his bilateral knees was as 
likely as not related to his military service.  The Veteran 
testified about injuring his knees in service through 
repeated jumping up and down off of trucks for 20 years.

Because the newly received evidence relates to an 
unestablished fact necessary to reopen the previously denied 
degenerative joint disease of the bilateral knees, namely, 
evidence of a nexus to his military service, the Board finds 
that it is both new and material.  

The Board thus finds that new and material evidence adequate 
to reopen the previously denied claim of service connection 
for degenerative joint disease of the bilateral knees, and 
the application to reopen will therefore be granted.


ORDER

The claim of entitlement to service connection for 
degenerative joint disease of the bilateral knees, is 
reopened; to this limited extent, the appeal of this issue is 
granted.




REMAND

The evidence indicates that the Veteran has been diagnosed 
with degenerative joint disease of the bilateral knees, and 
there is some indication that his disability is related to 
his military service.  However, no VA examination opinion has 
been obtained.  Accordingly, a remand to obtain an opinion is 
required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. 
Nicholson, 21 Vet App 303 (2007); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Furthermore, Dr. C.P.'s opinion 
indicates that the Veteran was seen recently by him.  
However, no medical records aside from the opinion are in the 
claims file.  On remand, medical records from Dr. C.P. should 
be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify 
the names, addresses, and approximate 
dates of treatment for all health care 
providers, VA and private, who may 
possess additional records pertinent to 
his claim.  The records sought should 
include any medical records generated 
by Dr. C.P.  With any necessary 
authorization from the Veteran, the AOJ 
should attempt to obtain and associate 
with the claims file any medical 
records identified by the Veteran that 
have not been secured previously.  If 
the AOJ is unsuccessful in obtaining 
any medical records identified by the 
Veteran, it should inform him of this 
and ask him to provide a copy of 
additional medical records he may have 
obtained on his own that have not been 
secured previously.  

2.  The Veteran should be scheduled for a 
VA orthopedic examination to assess 
whether his degenerative joint disease of 
the bilateral knees is related to his 
military service.  The examiner is 
requested to, among other things, obtain 
a detailed history of the Veteran's 
symptoms as observed by him and others 
since service, review the record, and 
offer an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that his degenerative joint 
disease of the bilateral knees is related 
to his military service.  (Although the 
examiner may feel that he/she must rely 
on speculation to arrive at an opinion, 
it should be kept in mind that educated 
conjecture based on the available record, 
including the Veteran's testimony, by a 
medical professional is more helpful than 
no opinion at all.)  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  The AOJ should ensure 
that the examination report complies with 
this remand and answers the questions 
presented in the examination request.  If 
any report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, will 
result in a denial of his claim.  See 38 
C.F.R. § 3.655 (2009).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the service 
connection issue in light of all 
information or evidence received.  If any 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


